                                          Case 5:19-cv-02520-LHK Document 56 Filed 06/18/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     CONTINENTAL AUTOMOTIVE                               Case No. 19-CV-02520-LHK
Northern District of California
 United States District Court




                                         SYSTEMS, INC.,
                                  13                                                          ORDER GRANTING IN PART AND
                                                        Plaintiff,
                                                                                              DENYING IN PART MOTION TO
                                  14                                                          ENLARGE TIME TO RESPOND TO
                                                  v.
                                                                                              PLAINTIFF'S ANTI-SUIT MOTION
                                  15
                                         AVANCI, LLC, et al.,                                 Re: Dkt. No. 45
                                  16
                                                        Defendants.
                                  17

                                  18          Defendants Nokia Corp., Nokia of America Corp., Nokia Solutions and Networks US
                                  19   LLC, Nokia Solutions and Networks Oy, Nokia Technologies Oy (collectively, “Nokia
                                  20   Defendants”) move to enlarge the time to respond to Plaintiff’s anti-suit motion. ECF No. 45 at 1.
                                  21   Nokia Defendants’ current deadline to oppose Plaintiff’s anti-suit motion is June 26, 2019, but
                                  22   Nokia Defendants seek to extend the opposition deadline to September 6, 2019. Id. Nokia
                                  23   Defendants give several reasons why the opposition deadline should be extended. For instance,
                                  24   Nokia Defendants have not been properly served with a complete copy of the anti-suit motion
                                  25   because Plaintiff attaches third-party confidential materials that Plaintiff has indicated it cannot yet
                                  26   share with the Nokia Defendants. Id. In addition, Nokia Defendants argue that they would be
                                  27
                                                                                          1
                                  28   Case No. 19-CV-02520-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO ENLARGE TIME TO RESPOND TO
                                       PLAINTIFF'S ANTI-SUIT MOTION
                                           Case 5:19-cv-02520-LHK Document 56 Filed 06/18/19 Page 2 of 2




                                   1   prejudiced because Plaintiff’s anti-suit motion forces the Nokia Defendants to “appear and

                                   2   respond on practically an emergency basis to address substantive issues in this case well before the

                                   3   stipulated August 2 deadline for the Nokia Defendants to file their initial responsive pleadings.”

                                   4   Id. at 3.

                                   5           The Court concludes that Nokia Defendants have not convincingly demonstrated why they

                                   6   need two and a half months to respond to Plaintiff’s motion. However, the Court is sympathetic to

                                   7   the fact that Nokia Defendants have not been properly served with a complete copy of the anti-suit

                                   8   motion. Thus, the Court EXTENDS Nokia Defendants’ time to oppose Plaintiff’s anti-suit motion

                                   9   from June 26, 2019 to July 24, 2019. Plaintiff’s reply to Nokia Defendants’ opposition shall be

                                  10   due on August 9, 2019. Moreover, Plaintiff is ORDERED to properly serve complete versions of

                                  11   the anti-suit motion on Nokia Defendants by June 28, 2019.

                                  12   IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: June 18, 2019

                                  15                                                   ______________________________________
                                                                                       LUCY H. KOH
                                  16                                                   United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                                        2
                                  28   Case No. 19-CV-02520-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO ENLARGE TIME TO RESPOND TO
                                       PLAINTIFF'S ANTI-SUIT MOTION
